CROW, Judge,
concurring.
I concur in the principal opinion’s conclusion that the trial court had no jurisdiction to proceed on the petition. I likewise concur in the principal opinion’s directive to the trial court to set aside its judgment and dismiss the petition.
However, the principal opinion contains another ruling; the principal opinion dismisses the appeal. To me, it is anomalous to dismiss an appeal and simultaneously direct a trial court to set aside a judgment and dismiss an action.
Generally, when an appeal is dismissed, the trial court’s judgment remains intact. That is because appeals are generally dismissed because the notice of appeal was untimely, or the judgment is unappealable, or the appellant failed to perfect the appeal by filing the record or a brief. In such circumstances, the appellate court does not examine the result reached by the trial court. The effect of the dismissal of the appeal is to leave the trial court’s adjudication undisturbed, just as it would have been had the appeal never been taken.
That is not the outcome here. The appeal is dismissed, yet the trial court is simultaneously directed to set aside its judgment and dismiss the petition.
In Weber v. Division of Employment Security, 950 S.W.2d 686 (Mo.App.S.D.1997), I concurred in an opinion which appears, at first glance, to dispose of an appeal in a manner identical to the disposition here. However, there is a significant difference between Weber and the instant case.
In Weber, the trial court affirmed a decision of the Labor and Industrial Relations Commission denying an application for review in an employment security dispute because the application was not timely filed. Id, at 686. On appeal, this court held the Commission and the trial court lacked jurisdiction over the dispute because of the untimely application for review. Id. at 687. This court further held that because its jurisdiction is derived from that of the trial court, this court was likewise without jurisdiction. Id. Consequently, this court dismissed the appeal.
The difference between Weber and the instant case is that in Weber, the trial court held it had no jurisdiction. That ruling was correct, hence dismissal of the appeal left the trial court’s correct ruling intact.
Here, dismissal of the appeal, absent any other directive by this court, would leave the trial court’s erroneous judgment intact. Conceptually, I believe the correct disposition in the instant case is not to dismiss the appeal, but instead to hold that this court has jurisdiction to determine that the trial court had no jurisdiction to proceed on the petition, and then to proceed, as the principal opinion does, to remand the case with a directive to set aside the judgment and dismiss the petition.